Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	In light of the specification, the limitation “intermediate adjusting axes” is interpreted to be is a structure has translatory (X, Y, Z) or rotary (φ, λ, θ) axes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Megan B, Doughty on 2/11/2022.

The application has been amended as follows: 
1.	(Currently Amended) A machine for machining a workpiece or for producing a molded body, the machine comprising:
	a machine frame; 
to the machine frame via intermediate adjusting axes, the laser processing head including a powder nozzle, and being configured to emit a focused laser beam;
	a process chamber enclosing a process space and comprising a process chamber door, which is configured to open and close the process chamber, the workpiece table and the laser processing head being disposed inside the process chamber;
	a material powder container cabinet that is configured to store material powder and comprises a door that is configured to open and close the material powder container cabinet; and
	a suction system comprising:
		a fan configured to generate an air flow;
		a first suction apparatus including a first waste air duct that is fluidically connected to the fan, the first suction apparatus being configured to suction particles out of the process space; and 
		a second suction apparatus including a second waste air duct that is fluidically connected to the fan, the second suction apparatus being configured to suction particles out of the material powder container cabinet,
	an air inlet and an air outlet that are fluidically connected to the first waste air duct and are arranged in the process space;
 wherein:

	the machine is configured to machine the workpiece or produce the molded body by location-selective solidification of the material powder, to form connected regions by

3.	(Currently Amended) The machine according to claim 1, wherein the air inlet and the air outlet are arranged to generate an air flow

10.	(Currently Amended) The machine according to claim 1, wherein 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The structure “a door that is configured to open and close the material powder container cabinet” is not shown on the drawings. Applicant’s representative agreed to file a new drawing that includes the door of the container cabinet and corresponding amendment of the specification.

The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-7 and 10 are indicated. 
References Kawada (US 2017/0014905) is the closest prior art.

    PNG
    media_image1.png
    446
    651
    media_image1.png
    Greyscale

nd duct) that is fluidically connected to the fan (blower 54), the second suction apparatus being configured to suction particles out of the material powder container cabinet (bellow 12), and the machine is configured to machine the workpiece or produce the molded body by location-selective solidification of the material powder, to form connected regions by the focused laser beam (see para.[0002] “The invention relates to a metal 3D printer for laminate-molding a three-dimensional object as a product by repeatedly sintering metal powder in a molding chamber.”). however, Kawada does not teach or suggest the limitation of “a process chamber door (window 1E), which is configured to open and close the process chamber, the workpiece table and the laser processing head being disposed inside the process chamber; a first suction apparatus including a first waste air duct (1st duct) that is fluidically connected to the fan (blower 54), the first suction apparatus being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761